MEMORANDUM OF DECISION.
Following a jury-waived trial in Superior Court (Kennebec County), the Defendant, Martin Gregoire, was convicted of gross sexual misconduct and unlawful sexual contact. The gravamen of his appeal is that the Superior Court failed to apply the appropriate standard to determine whether two very young witnesses were competent to testify for the State. Upon the promulgation of our Rules of Evidence, and beginning with State v. Pinkham, 411 A.2d 1021 (Me.1980), we have consistently recognized that M.R.Evid. 601(b) governs determinations as to the competency of witnesses to testify. See State v. Gray, 440 A.2d 1062, 1064-65 (Me.1982). Therefore, the Defendant’s contention for applying here the earlier standard of competence is without merit.
Finding no abuse of discretion in the Superior Court’s determination that these children were competent to testify against him, the entry must be:
Judgment affirmed.
All concurring.